Citation Nr: 0211185	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Jay Honeycutt


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue presented was remanded by the Board in March 
2001.  


FINDINGS OF FACT

There is no medical evidence demonstrating that the veteran's 
current low back disorder was caused by or is otherwise 
related to his active duty service.


CONCLUSION OF LAW

Low back disorder was not incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, Social 
Security Administration records (SSA), VA examination report 
in January 2001, VA medical records, and private medical 
records from University Pain Management Center and C.H. 
Lewis, M.D.  In November 2001, the RO notified the veteran by 
letter that it attempted to obtain records from Dr. Isensee, 
Dr. Dimaline, and Christus Spohn Memorial Hospital, however, 
no records were available or provided.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals 
that he sustained trauma to his coccyx and back of head in 
September 1960.  He experienced a lower lumbar strain in 
January 1962.  The veteran did not report any complaints 
involving his lower back upon enlistment extension 
examination in July 1964, nor were any pertinent clinical 
notations made.  The veteran's release from active duty 
examination (conducted in July 1965) is also negative for 
such complaints and clinical notations.  

It is clear from the post-service medical evidence that the 
veteran has a current low back disorder.  According to a 
December 1999 statement from the veteran's representative, 
the veteran has a history of an industrial injury (workers' 
compensation claim) involving his low back, in 1973.  
According to his representative, this led to a disc fusion in 
1974.  The veteran's VA treatment records, SSA records and 
private medical records from University Pain Management 
Center and C. H. Lewis, M.D. indicate that the veteran has 
severe degenerative changes involving his lumbar spine, that 
a disc fusion has been performed at L4-5 to S1 level, and 
that the veteran has a current chronic low back disorder.  In 
fact, the veteran was approved by the SSA for disability 
benefits and found to have severe impairments involving, 
among other disorders, chronic low back pain.  However, the 
medical evidence from the January 2002 VA examination report 
shows that the veteran's current low back disorder is not 
etiologically related to service.  

In January 2002, the veteran underwent a VA compensation 
examination specifically to include a review of the record, 
as well as examination, to determine whether the veteran's 
current low back disorder was etiologically related to his 
active duty service.  The January 2002 VA examiner noted that 
the veteran complained of injuring his lower back when he 
fell in boot camp and at least one other subsequent injury.  
The veteran stated that problems with his lower back 
continued while in active duty service, but he did not report 
this and at that time of his discharge there were no apparent 
problems of his lower back.  

In the examiner's opinion, the veteran has had clearly 
demonstrable injuries to his lower back when he was in active 
duty service, but the documentation of these injuries while 
on active duty service does not support their correlation 
with his subsequent post-service industrial injury.  
According to the examiner, at the time of his post-service 
industrial injury, the veteran sustained a compression 
fracture of L1 and L2 and most likely sustained a ruptured 
disc at several levels.  The injuries sustained in service 
were minor and did not cause any subsequent damage which 
could have led to the post-service industrial accident.  

The Board finds the January 2002 VA examiner's opinion to be 
persuasive evidence that the veteran's current low back 
disorder is not etiologically related to service, especially 
in light of the fact that the enlistment extension 
examination in July 1964 and the veteran's release from 
active duty examination in July 1965 were negative for low 
back complaints or clinical notations of any low back 
disorder.  Moreover, there is no medical evidence showing 
that the veteran's current low back disorder is related to 
his active duty service.  

The Board does acknowledge receiving a copy of an internal 
medicine examination report in April 1997 from the veteran's 
representative that purports to show the veteran as having a 
history of low back pain that started in 1962.  However, an 
almost identical copy of the April 1997 medical examination 
report received from SSA purports to show the veteran as 
having a history of low back pain that started in 1970.  The 
Board noted that the only difference in the two reports is 
the change of date from 1962 to 1970.  It appears that after 
reviewing the two almost identical reports, one of the copies 
has been altered.  Nevertheless, neither copy of the April 
1997 examination report found that the veteran's current low 
back disorder was etiologically related to service and 
neither copy referred in any way to the veteran's active duty 
service.  Therefore, the Board does not find this evidence to 
support the veteran's claim.  

The Board has also considered the veteran's statements and it 
has been given weight as to his observations for symptoms and 
limitations caused by his low back disability.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (laypersons may be competent to provide 
an eyewitness account of a veteran's visible symptoms, but 
they are not capable of offering opinions as to medical 
matters).  Therefore, after reviewing the totality of the 
relevant evidence, the Board is compelled to conclude that 
the preponderance of such evidence is against entitlement to 
service connection for low back disorder at this time.  
Consequently, his appeal as to this matter must be denied. 

Conclusion

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

